Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 1 of 14 PagelD #: 32

Fited 20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk
COMMONWEALTH OF KENTUCKY
CALLOWAY CIRCUIT COURT
Civil Action No. 20-C1-
Electronically Filed
BETTY JAYNE GARNETT, AND
JAMES' MATTHEW GARNETT, Jr. _- PLAINTIFFS
vs. COMPLAINT
THE KROGER CO.
SERVE: Corporation Service Company,
Registered Agent

421 West Main Street
Frankfort, KY 40601

BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED

AND

JOE TURNER, INDIVIDUALLY, and as
MANAGER OF THE KROGER CO., Store No. 435 DEFENDANTS

SERVE: JOE TURNER
C/O: THE KROGER Co., STORE No. 435
808 NORTH 12™ STREET
MURRAY, KY 42071

BY CERTIFIED MAIL,
RESTRICTED DELIVERY, RETURN RECEIPT REQUESTED

 

Come Plaintiffs, Betty Jayne Gamett and James Matthew Garnett, Jr., and for their
complaint against the Defendant, The Kroger Co., states as follows:
1. At all times matetial hereto, the Plaintiffs were citizens and residents of Killeen,

Bell County, Texas.

Page 1 of 11

Filed 20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk

Package:000003 of 000013

Presiding Judge: HON. JAMES JAMESON (642359}

Package : 000003 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 2 of 14 PagelD #: 33

Filed

, Filed

'
20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk -

2. At all times material hereto, the Defendant, The Kroger Co. (hereinafter referred
to as Kroger) was an Ohio foreign for Profit Corporation authorized to do business in the
Commonwealth of Kentucky. Service of process can be affected upon Defendant, Kroger,
by the Clerk of the Calloway Circuit Court issuing a Summons upon the Defendant, and
serving the Summons and Complaint by certified mail, return receipt requested, upon the

Defendant's process agent, Corporation Service Company, 421 West Main Street, Frankfort,

KY 40601.
3. Atall times material hereto, the Defendant, Joe Turner, Individually and as

Manager of The Kroger Co., Store No. 435 (hereinafter referred to as Turner), was an

| employee of The Kroger Co., Store No. 435, which is an Ohio foreign for Profit Corporation

authorized to do business in the Commonwealth of Kentucky. Service of process can be
made upon the Defendant, by the Clerk of the Calloway Circuit Court issuing a Summons - p
upon the Defendant, and serving the Summons and Complaint by certified mail, restricted
delivery, return receipt requested to the Defendant, Joe Turner, C/O: The Kroger Co., Store
No. 435, 808 North 12" Street, Murray, Kentucky 42071.
JURISDICTION AND VENUE
4, This is an action to recover for personal injuries sustained by the Plaintiff, Betty

Garnett while she was a customer at The Kroger store; Store No. 435, in Murray, Kentucky.

The acts and/or omissions and conduct complained of in this action occurred in Murray, v

_ Calloway County, Kentucky. Jurisdiction is vested and venue is appropriate in the Calloway

Circuit Court. The amount in controversy exceeds the minimum jurisdictional limitations of

this Court.

Page 2 of 11
20-Cl-00217 = 07/13/2020 Linda Avery, Calloway Circuit Clerk

Presiding Judge: HON. JAMES JAMESON (642359) Package:000004 of 000013

Package : 000004 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 3 of 14 PagelD #: 34

Filed

Filed

20-Cl-00217 07/13/2020 " Linda Avery, Calloway Circuit Clerk

COUNT
Plaintiff, Betty Garnett, for her first cause of action against the Defendant.
Kroger, states as follows: |
_ 5. Plaintiff readopts and realleges all of those allegations in paragraphs 1 through
4 as if fully set out herein. | |
6. That on or about the 14" day of March, 2020, the Plaintiff was a business invitee
of the Defendant, Kroger in its Murray, Kentucky, store. Plaintiff had already selected

several items from the Kroger store, As Plaintiff passed down the aisle way which contains

dairy products she noticed that there were Kroger water, 24 packs on sale on the endcap of

the aisle located on the floor on a pallet at two for $5.00. However, since this item was on
sale, there were only five, 24 packs of water remaining. Plaintiff decided to purchase two
of the 24 pack of Kroger waters. Plaintiff had to step onto the pallet of Kroger water in
order to be able to reach the first 24 pack of water. As Plaintiff stepped down off of the
pallet, she turned to place the 24 pack of water into her cart and her foot caught in the
cellophane which remained on the pallet where the pallet of Kroger water had been
improperly unwrapped and fell to the floor. The injuries suffered by the Plaintiff were the
direct and proximate result of the negligence of the Defendant, Kroger, its arene servants,
and/or employees in failing to ensure the safety of the premises for use by business invitees

including Plaintiff and/or failing to warn business invitees of hazards existing within the

_ Store premises, specifically improperly unwrapped pallets of water with cellophane

remaining in the floor and in undesignated areas including, the area directly in front of the

Page 3 of 11
20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clark

Package:000005 of 000013

Presiding Judge: HON. JAMES JAMESON (642359)

Package : 000005 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 4 of 14 PagelD #: 35

Filed 20-Cl-00217 = 07/13/2020 /. Linda Avery, Calloway Circuit Clerk

endcaps and the aisles designated for.business invitees to walk, in order to select items and
oroducts to purchase from the Defendant, Kroger. -

7.. Defendant, Kroger, its agents, servants and/or employees had a duty to maintain
the premises, including all isle ways in the store and the area directly in front of the
endcaps, in a reasonably safe condition for use by retail customers, including the Plaintiff. |
Further the Defendant, Kroger, its agents, servants and/or employees had a duty to provide
adequate warnings to business invitees, including Plaintiff, regarding any unsafe )
conditions which existed in the premises of the store. Defendant, its agents, servants

| ana employees had a duty to routinely inspect the isle ways of the Kroger store to be
sure that they were clear of any hazardous conditions, objects and/or other items which
could pose a danger to their customers, such as the Plaintiff. Defendant, Ree its agents,
servants and/or employees failed to comply with these duties which said failure was the
proximate result of the injuries sustained by the Plaintiff.

8. ‘That the Defendant, Kroger, its agents, servants and/or employees violated their
own safety policies and procedures inasmuch as the cellophane was allowed to remain in

the aisle way directly in front of the endcap of the store causing a hazard to all customers,

including the Plaintiff. That Defendant, its agents, servants and/or employees did not

properly inspect and maintain the aisle ways of the store pursuant to Kroger’s safety cf

policies and procedures, As a result of the Defendant, its agents, servants and/or
employees violations of safety policies and procedures, the cellophane was allowed to
remain in the aisle way of the store and caused the Plaintiff to trip and fall and seriously
injure herself,

Page 4 of 11
Filed ; 20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk

Package:000006 of 000013

Presiding Judge: HON. JAMES JAMESON (642359)

Package : 000006 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 5 of 14 PagelD #: 36

Filed

Filed

20-Cl-00217 07/13/2020 ‘ Linda Avery, Calloway Circuit Clerk :

9. That the Defendant, Kroger, its ann servants and/or employees knew or |
should have known that there would have been a danger posed to their patrons and/or
business invitees to allow cellophane from an improperly wrapped pallet to remain in the -
aisle way directly in front of ai endcap which was designated for their patrons and
business invitees to walk, in order to purchase goods and products from the Kroger store
and that it would cause a hazard which should have been cleared, removed and/or ’
otherwise remedied by the employees of Kroger.

10. That the Defendant, Kroger, its agents, servants and/or employees knew or
should have known that any cellophane, objects and/or other items not removed by Kroger,

its agents, servants and/or employees, in the aisle ways designated for its patrons and/or

business invitees, would cause a serious and hazardous condition to all customers, M

including Plaintiff.
11. That the Defendant, Kroger, its agents, servants and/or employees knew or

should have known that to permit an improperly unwrapped pallet with lose cellophane on

the floor to remain in the aisle way would create a hazardous condition which would be D

reasonably anticipated, to cause falls by customers, including the Plaintiff. which would —
ultimately lead to injuries.

12, As a direct result of the negligence of the Defendant, Kroger, its agents, servants
and/or employees which negligence serves as the sole and proximate cause of Plaintiff's

injuries, Plaintiff sustained severe and permanent physical injuries; has incurred services of

physicians, hospitals, medical facilities and other providers for medical expenses; will be

reasonably required to incur medical expenses in the future; has sustained permanent

Page 5 of 11 ;
20-Cl-00217, 07/13/2020 Linda Avery, Calloway Circuit Clerk

Presiding Judge: HON. JAMES JAMESON (642359) Package:000007 of 000013

Package : 000007 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 6 of 14 PagelD #: 37

Filed

Filed

20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuil Clerk

impairment to her body as a whole; has sustained and will continue to sustain and suffer
from physical and mental pain and suffering and discomfort, past, present and in the
future; and has suffered loss of enjoyment of life, past, present and in the future, all to her
damage in an amount in excess of the minimum jurisdictional limitations of this Court.
COUNT Ul .
Plaintiff, for her second cause of action against the Defendant, The Kroger Co.,

States as follows:

13. Plaintiff readopts and realleges all of those allegations in REN! through
12 as if fully set out herein. |

uC

14. That the Defendant, Kroger, its agents, servants and/or employees had a further
duty ri properly remove such cellophane from the floor which was permitted to remain
from an improperly unwrapped pallet, objects and/or other items from the aisle ways of the
store and to warn the Plaintiff and other customers of the hazard posed by such conditions.

15. In addition, the Defendant, Kroger, its agents, servants and/or employees had a
duty to implement preventative measures-designed to eliminate or reduce the danger of
objects, cellophane and other items remaining in the aisle ways designated for patrons
and/or business invitees to be able to walk, in order to purchase goods and products from
the store which posed a hazardous condition to customers, including the Plaintiff.

16. The Defendant, Kroger, its agents, servants and/or employees were careless and

negligent inasmuch as they allowed the cellophane from the improperly unwrapped pallet

to remain in the aisle way and failed to warn customers, including the Plaintiff.

' Page 6 of 11
20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk

Presiding Judge: HON. JAMES JAMESON {642359} Package:000008 of 000013

Package : 000008 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 7 of 14 PagelD #: 38

Fited

Filed

20-Cl-00217 = 07/13/2020 Linda Avery, Calloway Circuil Clerk

17. The Defendant, Kroger, its agents, servants and/or employees knew or should.
have known that permitting cellophane from an improperly unwrapped pallet in the aisle
way of the store created an unreasonable risk and hazard of injury to customers using the
store, including the Plaintiff.

18. Defendants, Kroger, its agents, servants and/or employees knew or should
reasonably foresee that a customer such as the Plaintiff should trip and fall on a cellophane
permitted to remain In the floor from an improperly unwrapped pallet which had been
allowed to remain in the aisle way of the store and result in injury therefrom.

' 19, The Defendant, Kroger, its agents, servants and/or employees had a duty to
maintain the premises in a reasonably safe condition for its retail customers, including the
Plaintiff, and to establish and perform frequent inspections of the aisle ways of the store to
discover any hazardous conditions such as cellophane from an improperly unwrapped
pallet of water, objects and/or other items left unattended and allowed to remain in the
aisle ways of the store and further had a duty to properly remove any cellophane, objects
and/or other items from the aisle way and to warn the Plaintiff of the hazard posed by the
unattended cellophane, objects and/or other items in the aisle ways.

20. Asa direct result of the negligence of the Defendant, meee its agents, servants
and/or employees which negligence serves as the sole and proximate cause of Plaintiff's
injuries, Plaintiff sustained severe and permanent physical injuries; has incurred services of
physicians, hospitals, medical facilities and other providers for medical expenses; will be
reasonably required to incur medical expenses in the future; has sustained permanent

impairment to her body as a whole; has sustained and will continue to sustain and suffer

Page 7 of 11.
20-C!-00217 = 07/13/2020 Linda Avery, Calloway Circuit Clerk

Package:000009 of 000013

Presiding Judge: HON. JAMES JAMESON (642359)

Package : 000009 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 8 of 14 PagelD #: 39

Filed 20-C!-00217 07/13/2020 Linda Avery, Galloway Circuit Clerk

from physical and mental pain and suffering and discomfort, past, present and in the
future; and has suffered loss of enjoyment of life, past, present and in the future, all to her
damage in an amount in excess of the minimum jurisdictional limitations of this Court.
COUNT II
Plaintiff, Betty Garnett, for her cause of action against the Defendant, Joe Turner,

Individually and as Manager of The Kroger Co., Store No. 435, and for her third cause of
action against the Defendant, The Kroger Co., states as follows:

21. Plaintiff readopts and pealleaes all of those allegations contained in paragraphs
1 through 20 as if fully set out herein.

22. That the Defendants, Turner, Individually and as Manager of The Kroger C0., and
The Kroger Co., its agents, servants and/or employees, had a duty to properly train, instruct
and otherwise prepare employees of Kroger to properly set up displays including, the
endcap display of Kroger water.and the duty to train, supervise and otherwise guide
employees in the proper manner in which to prepare display which would not include
leaving cellophane and/or other objects on an endcap in the aisle ways of the Kroger store.

23. That the Defendants, Turner, individually and as Manager of Kroger, and
Kroger, its agents, servants and/or employees, had a duty to train, Sineniee and otherwise
provide guidelines for the safety of its retai] customers, including the Plait Betty
Garnett, to establish safety conditions, including the setup of an endcap for Kroger water
and how to properly unwrap and remove all cellophane from pallets and encaps.

24. That the Defendant, Turner, Individually and as Manager of Kroger, further had

the duty as the General Manager of Kroger, to perform inspections and to have employees

Page 8 of 11
Filed 20-C1-00217 = §=©07/13/2020 Linda Avery, Calloway Circult Clark

Presiding Judge: HON. JAMES JAMESON (642359) Package:000910 of 000013

Package : 000010 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 9 of 14 PagelD #: 40

Filed

Filed

20-Cl-00217 07/13/2020 Linda Avery, Galloway Circuit Clerk

|

¢

properly trained to perform inspections for hazardous conditions such as the improperly
unwrapped endcap with cellophane containing Kroger water which caused the injuries to
the Plaintiff, Betty Garnett. In addition, the Defendant, Turner, Individually and as
Manager of Kroger, had the duty to warn customers including, Plaintiff, of the hazard
posed by unattended cellophane, objects and/or other items in the aisle ways of the Kroger
Store.

25. As the direct result of the negligence which included faflure to properly train,
supervise and warn by the Defendant, Turner, Individually and as Manager of Kroger, and
Kroger, its agents, servants and/or employees, all of which negligent serves as the sole
and proximate cause of the Plaintiff, Betty Garnett's injuries, Plaintiff sustained severe and
permanent physical injuries; has incurred services of physicians, hospitals and medical |
facilities and other providers for medical expenses; will be reasonably required to incur
medical expenses in the future; has sustained permanent impairment to her body as a
whole; has sustained-and will continue to sustain and suffer from physical and mental pain
and suffering: and suffering and discomfort, oe present and future; and has suffered loss:
of eaonment of life, past, present and future, all in het damage in an amount in excess of
the minimum jurisdictional limitations of this Court.

| COUNT IV .

Plaintiff, James Matthew Garnett, i, for his cause of action against the Defendant,

The Kroger Co., states as follows:

Page 9 of 11
20-Cl-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk

Presiding Judge: HON. JAMES JAMESON (642359) Package:000011 of 000013

Package : 000011 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 10 of 14 PagelD #: 41

Filed

Filed

20-Cf-00217 07/13/2020 Linda Avery, Calloway Cireuit Clerk +

26. Plaintiff, James Matthew Garnett, Jr., was the lawfully wedded husband of
Plaintiff, Betty Garnett, and SE living with and consorting and cohabiting with his wife, 5
Betty Garnett, on the 14" day of March, 2020. _

27. Plaintiff, James Matthew Garnett, Jr., is entitled to recover damages against the
Defendant, Kroger, its agents, servants and/or employees, for the loss of services, society,
companionship and consortium with his wife, Plaintiff, Betty Garnett, as a result of the U
negligence of the Defendant, Kroger, its agents, servants and/or employees.

28. That due to the injuries sustained by the Plaintiff, Betty Garnett, which were the
direct and proximate consequences of one or more of the negligence and careless acts of
the Defendant. Kroger, its agents, servants and/or employees, the Plaintiff, James Matthew
Garnett, Jr., has suffered a loss of services, society, consortium, companionship of his wife,
Plaintiff, Betty Garnett, and will continue to suffer such loss and damages for the remainder
of his natural life which have been, prior to the fall complained of herein, of great value to
him and he has otherwise been deprived of his wife's affection, society, companionship and
consortium, all to his damage in an amount in excess of the minimum jurisdictional
limitations of this Court.

WHEREFORE, Plaintiff respectfully demands judgment against the Defendants, The
Kroger Co., and Joe Turner, Individually and as Manager of The Kroger Co., Store No. 435,
as follows: |

1. Judgment for the Plaintiff, Betty Jayne Garnett, against the Defendant, The

Kroger Co., its agents, servants and/or employees under Count.] of the Complaint for

Page 10 of 11
20-Ci-00217 07/13/2020 Linda Avery, Calloway Circuit Clerk

a7

Presiding Judge: HON. JAMES JAMESON (642359) Package:000012 of 000013.

Package : 000012 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 11 of 14 PagelD #: 42

20-C1-00217 07/13/2020 Linda Avery, Galloway Circuit Clerk

compensatory damages in an amount in excess of the minimum jurisdictional limitations of
this court; —

2. judgment for the Plaintiff, Betty Jayne Garnett, against the Defendant, The .
Kroger Co., its agents, servants and/or employees under Count II of the Complaint for
compensatory damages in an amount in excess of the minimum jurisdictional limitations of
this court; |

3, Judgment for the Plaintiff, Betty Jayne Garnett, against the Defendants, Joe
Turner, Individually and as Manager of The Kroger Co., and The Kroger.Co., its agents,
servants and/or employees under Count 11! of the Complaint for compensatory damages in
an amount in excess of the minimum jurisdictional limitations of this Court; |

4, Judgment for the Plaintiff, James Matthew Garnett, Jr., against the Defendant,
The Kroger Co., its agents, servants and/or employees under Count IV of the Complaint for
loss of consortium damages inan amount in excess of the minimum jurisdictional
limitations of this Court. .

oy Trial by jury on all issues so triable;

6. All costs incurred herein;

7. Any other relief to which the Plaintiff may be entitled.

RESPECTFULLY SUBMITTED:

HAVERSTOCK, BELL & PITMAN
211 S.12th Street ~ P.O. Box 1075
Murray, KY 42071
_ Ps 270.753.1694 ~ F: 270.753.2053
hbp@haverstocklaw.com
BY: /s/Gary R. Haverstock
Gary R. Haverstock °
Attorney for Plaintiff

Page 11 of 11
20-CI-00217 . 07/13/2020 Linda Avery, Cajloway Circuit Clerk

Package:000013 of 000013

Presiding Judge: HON. JAMES JAMESON (642359)

Package : 000013 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 12 of 14 PagelD #: 43

 

AOC-E-105 Sum Code: Cl

 

 

Rev. 9-14 | Case #: 20-Cl-00217
Commonwealth of Kentucky : es Court: CIRCUIT
Court of Justice,  Courts.ky.gov a cE County: CALLOWAY
CR 4.02; Cr Official Form 4 CIVIL SUMMONS :

 

 

Plantiff, GARNETT, BETTY JAYNE, ET AL VS. THE KROGER CO., ET AL, Defendant

TO: CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601
Memo: Related party is THE KROGER CO, \

The Commonwealth of Kentucky to Defendant:
THE KROGER CO, |

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, Judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

Calloway Circuit Clerk
Date: 7/13/2020

 

 

Proof of Service
This Summons was:

C1 Served by delivering a true copy and the Complaint (or other initiating document)
To:

 

 

C1 Not Served because:

Date: , 20

 

Served By

 

Title

Package:000002 of 000013

Presiding Judge: HON. JAMES JAMESON (642359)

 

 

, Summons ID: 259303918105129@00000061045
CIRCUIT: 20-Cl-00217 Certified Mall

GARNETT, BETTY JAYNE, ET AL VS. THE KROGER CO., ET AL F - | qd
AQAA TCA a Page 1of1 erile

Package : 0600002 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 13 of 14 PagelD #: 44

EO

Linda Avery, Calloway Circult Clerk
312 N. 4th Street
Murray, KY 42071-2002

CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

KCOJ eFiling Cover Sheet

 

Case Number: 20-Cl-00217 ‘
Envelope Number: 2593039

Package Retrieval Number: 259303918105129@00000061045

Service by: Certified Mall
Service Fee: $0.00
Postage Fee: $12.65

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.

Page 1 of 1 Generated: 7/15/2020 9:08:18 AM

Presiding Judge: HON. JAMES JAMESON (642359) Package:000001 of 000013

Package : 000001 of 000013
Case 5:20-cv-00193-TBR Document 1-2 Filed 12/10/20 Page 14 of 14 PagelD #: 45

ie

3414 7266 904 297) 3536 O7 -
Le RETURN RECEIPT. ABQUESYED :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PEYROGYEY: US. POSTAGE) PINEY Bowes
ghee? 4
‘ Ge a

~ amMn
D.,
| -
I
|’
|

be ee

$ 007.80°
&. 0000371742 JUL 15 2020

‘= ZIP 41858
f 02 an

   

 

 
